DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims status: amended claim 1; cancelled claims: 15-19.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. Applicant argues in pg.7 of the remarks that Shaw doesn’t teach the added limitation in claim 1. The examiner respectfully disagrees, para. [0041] teaches the angle 108 of fig.2 can be 180 degrees, an angle of 180 degrees means the light emitter and the light receiver are aligned. Additionally, a new reference is currently used to teach the additional added limitation. The rejection is maintained and made final.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a fire identification unit” recited in L7 claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a digital signal processor (DSP), a processor, a controller, an application-specific integrated circuit (IC) (ASIC), a programmable logic device (a field programmable gate array (FPGA) or the like) as described in para. [0038]. Therefore, the limitation is being interpreted as requiring a digital signal processor (DSP), a processor, a controller, an application-specific integrated circuit (IC) (ASIC), a programmable logic device (a field programmable gate array (FPGA) or the like) or its equivalent.
The limitation “one or more unit” recited in L11 claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “one or more units” in L11. A review of the specification reveals that corresponding structure is not present.
Claims 2-14 are rejected on the same basis as claim 1 for dependency reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more units” in L11. A review of the specification reveals that corresponding structure is not present which renders the claim indefinite.
Claims 2-14 are rejected on the same basis as claim 1 for dependency reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2015/0170490 A1; pub. Jun. 18, 2015) in view of Murray (US 2016/0105021 A1; pub. Apr. 14, 2016).
Regarding claim 1, Shaw discloses: a fire detection apparatus using a light spectrum analysis, comprising: a light emitter (fig.2 item 109), for emitting light, a light receiver (fig.2 item 109) for receiving light from the light emitter, wherein the light emitter and the light receiver are directly aligned so that light from the light emitter strikes the light receiver when no smoke particles are in between the light emitter and the light receiver (para. [0041] teaches the angle 108 of fig.2 can be 180 degrees, an angle of 180 degrees means the light emitter and the light receiver are aligned), wherein the light receiver also receives secondary light generated when the light emitted from the light emitter is scattered or transmitted through smoke particles (para. [0017], [0042]) and detects a light spectrum having a pattern in which an amplitude varies according to a wavelength band of the received secondary light (para. [0031]); and a fire identification unit for distinguishing between a fire and a non- fire by analyzing the light spectrum output from the light receiver and identifying whether the smoke particles are particles of living smoke or particles of fire smoke (para. [0036]).
Shaw is silent about: a server comprising one or more units which are executed by a processor.
In a similar field of endeavor, Murray discloses: a server comprising one or more units which are executed by a processor (para. [0054]) motivated by the benefits for a smart smoke detector (Murray para. [0054]).
In light of the benefits for a smart smoke detector as taught by Murray, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to upgrade the apparatus of Shaw with the teachings of Murray.
Regarding claim 2, Shaw discloses: the wavelength band of the light emitted from the light emitter comprises an ultraviolet band, a visible light band, and an infrared band (para. [0031]).
Regarding claim 3, Shaw discloses: the wavelength band of the light emitted from the light emitter comprises at least one of an ultraviolet band, a visible light band, and an infrared band (para. [0031]).
Regarding claim 4, Shaw discloses: the light emitter comprises two or more light-emitting elements, wherein the two or more light-emitting elements are simultaneously driven (claim 13).
Regarding claim 5, Shaw discloses: the light emitter comprises two or more light-emitting elements, wherein the two or more light-emitting elements are individually pulse- driven (claim 13).
Regarding claim 7, Shaw discloses: the light receiver comprises two or more light-receiving elements configured to detect different wavelength bands (para. [0033]).
Regarding claim 8, Shaw discloses: the two or more light- receiving elements are simultaneously driven (para. [0033]).
Regarding claim 9, Shaw discloses: the two or more light- receiving elements are individually pulse-driven (para. [0033], claim 13).
Regarding claim 10, Shaw discloses: the light receiver comprises two or more light-receiving elements configured to measure the same wavelength and thus is capable of detecting a difference between secondary light rays which are received at different positions (para. [0033], [0036], claim 13).
Regarding claim 11, Shaw discloses: the two or more light-receiving elements are simultaneously driven (claim 13).
Regarding claim 12, Shaw discloses: the two or more light- receiving elements are individually pulse-driven (para. [0033], claim 13).
Regarding claim 13, Shaw discloses: the fire identification unit references fingerprint data about various secondary-light spectra of fire smoke and living smoke to distinguish between fire smoke and living smoke (para. [0028]-[0029], [0034]). The combined references are silent about: the fire identification unit references a database. However, it is known in the art to save material fingerprints in a database.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2015/0170490 A1; pub. Jun. 18, 2015) in view of Murray (US 2016/0105021 A1; pub. Apr. 14, 2016) and further in view of Ramer et al. (US 2018/0058929 A1; pub. Mar. 1, 2018).
Regarding claim 6, the combined references are silent about: the light receiver comprises a spectrometer.
In a similar field of endeavor, Ramer et al. disclose: the light receiver comprises a spectrometer (para. [0021]) motivated by the benefits for improved sensing capabilities (Ramer et al. para. [0020]).
In light of the benefits for improved sensing capabilities as taught by Ramer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shaw and Murray with the teachings of Ramer et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2015/0170490 A1; pub. Jun. 18, 2015) in view of Murray (US 2016/0105021 A1; pub. Apr. 14, 2016) and further in view of Birdwell et al. (US 2010/0332474 A1; pub. Dec. 30, 2010).
Regarding claim 14, the combined references are silent about: the fire identification unit infers whether the light spectrum detected by the light receiver corresponds to smoke fire or living smoke with various secondary light spectra of fire smoke and living smoke so as to distinguish between fire smoke and living smoke (para. [0028]-[0029], [0034]). The combined references are silent about: a learning model, training data.
In a similar field of endeavor, Birdwell et al. disclose: a learning model, training data (para. [0085]) motivated by the benefits for substantially reducing human labor necessary to process samples (Birdwell et al. para. [0168]).
In light of the benefits for substantially reducing human labor necessary to process samples as taught by Birdwell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shaw and Murray with the teachings of Birdwell et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884